UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2007 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0-50876 NAUGATUCK VALLEY FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) UNITED STATES 65-1233977 (State or other jurisdiction of incorporation or (I.R.S. Employer Identification No.) organization) 333 CHURCH STREET, NAUGATUCK, CONNECTICUT 06770 (Address of principal executive offices) (Zip Code) (203) 720-5000 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesýNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer.(See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.) Large accelerated filer¨ Accelerated filer¨ Non-accelerated filerý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Noý As of May 3, 2007, there were 7,406,111 shares of the registrant’s common stock outstanding. Table of Contents NAUGATUCK VALLEY FINANCIAL CORPORATION Table of Contents Part I. Financial Information Item 1. Financial Statements (Unaudited) Consolidated Statements of Financial Condition at March 31, 2007 andDecember 31, 2006 3 Consolidated Statements of Income for the three months ended March 31, 2007 and 2006 4 Consolidated Statements of Cash Flows for the three months ended March 31, 2007 and 2006 5 Notes to Unaudited Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Liquidity and Capital Resources 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 17 Part II. Other Information Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Submission of Matters to a Vote of Security Holders 18 Item 5. Other Information 18 Item 6. Exhibits 18 Signatures Exhibits Table of Contents Item 1.Financial Statements. Table of Contents 2 Condensed Consolidated Statements of Financial Condition (In thousands, except share data) March 31, December 31, 2007 2006 (Unaudited) ASSETS Cash and due from depository institutions $ 9,237 $ 7,911 Investment in federal funds 4,766 31 Investment securities 68,030 70,267 Loans receivable, net 315,115 308,376 Deferred income taxes 1,407 1,450 Other assets 25,550 25,820 Total assets $ 424,105 $ 413,855 LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities Deposits $ 305,037 $ 289,198 Borrowed funds 65,140 68,488 Other liabilities 3,429 5,085 Total liabilities 373,606 362,771 Commitments and contingencies Stockholders' Equity Common stock, $.01 par value; 25,000,000 shares authorized; 7,604,375 shares issued, 7,408,111 shares outstanding at March 31, 2007 and 7,473,225 shares outstanding at December 31, 2006 76 76 Preferred stock, $.01 par value; 1,000,000 shares authorized; no shares issued or outstanding - - Paid-in capital 33,340 33,302 Retained earnings 23,538 23,415 Unearned ESOP shares (2,534 ) (2,534 ) Unearned stock awards (1,278 ) (1,256 ) Treasury stock, at cost (202,097 shares at March 31, 2007 and 138,983 shares at December 31, 2006) (2,399 ) (1,593 ) Accumulated other comprehensive loss (244 ) (326 ) Total stockholders' equity 50,499 51,084 Total liabilities and stockholders' equity $ 424,105 $ 413,855 Table of Contents 3 Consolidated Statements of Income (In thousands, except per share data) Three Months Ended March 31, 2007 2006 (Unaudited) Interest and dividend income Interest on loans $ 5,123 $ 4,030 Interest and dividends on investments and deposits 861 757 Total interest income 5,984 4,787 Interest expense Interest on deposits 2,254 1,273 Interest on borrowed funds 843 643 Total interest expense 3,097 1,916 Net interest income 2,887 2,871 Provision for loan losses 51 62 Net interest income after provision for loan losses 2,836 2,809 Noninterest income Fees for services related to deposit accounts 209 208 Fees for other services 119 89 Income from bank owned life insurance 76 76 Income from investment advisory services, net 63 32 Gain on sale of investments 6 - Other income 51 29 Total noninterest income 524 434 Noninterest expense Compensation, taxes and benefits 1,741 1,533 Office occupancy 513 400 Computer processing 179 142 Directors compensation 170 99 Advertising 96 125 Gain on foreclosed real estate, net - (2 ) Other expenses 365 342 Total noninterest expense 3,064 2,639 Income before provision for income taxes 296 604 Provision for income taxes 22 134 Net Income $ 274 $ 470 Earnings per common share - Basic and Diluted $ 0.04 $ 0.06 Table of Contents 4 Consolidated Statements of Cash Flows (In thousands) Three Months Ended March 31, 2007 2006 Cash flows from operating activities (Unaudited) Net income $ 274 $ 470 Adjustments to reconcile net income to cash provided by operating activities: Provision for loan losses 51 62 Depreciation and amortization expense 192 155 Stock-based compensation 179 162 Provision for deferred taxes - - Net gain on sale of real estate owned - (4 ) Gain on sale of investments (6 ) - Decrease (increase) in accrued income receivable 91 (11 ) Decrease in deferred loan fees (2 ) (12 ) Increase in bank owned life insurance asset (76 ) (76 ) Decrease in other assets 108 28 Decrease in other liabilities (99 ) (1,867 ) Net cash provided by operating activities 712 (1,093 ) Cash flows from investing activities Proceeds from maturities and repayments of available-for-sale securities 2,037 4,861 Proceeds from sale of available-for-sale securities 979 - Proceeds from maturities of held-to-maturity securities 95 285 Purchase of available-for-sale securities (484 ) (9,247 ) Purchase of held-to-maturity securities (250 ) - Purchase of Federal Home Loan Bank stock (159 ) (282 ) Loan originations net of principal payments (6,789 ) (3,860 ) Proceeds from the sale of foreclosed real estate - 51 Proceeds from sale of property and equipment - 2 Purchase of property and equipment (52 ) (467 ) Net cash used by investing activities (4,623 ) (8,657 ) Cash flows from financing activities Net change in time deposits 9,076 9,804 Net change in other deposit accounts 6,764 4,504 Advances from Federal Home Loan Bank 1,000 18,650 Repayment of advances from Federal Home Loan Bank (4,461 ) (19,203 ) Net change in Repurchase Agreements 112 - Net change in mortgagors' escrow accounts (1,536 ) (1,414 ) Treasury stock acquired (832 ) - Dividends paid to stockholders (151 ) (157 ) Net cash provided by financing activities 9,972 12,184 Increase in cash and cash equivalents 6,061 2,434 Cash and cash equivalents at beginning of period 7,942 8,951 Cash and cash equivalents at end of period $ 14,003 $ 11,385 Cash paid during the period for: Interest $ 3,097 $ 1,923 Income taxes - - Table of Contents 5 NOTE 1 - BASIS OF PRESENTATION The accompanying condensed consolidated interim financial statements are unaudited and include the accounts of Naugatuck Valley Financial Corporation (the “Company”), Naugatuck Valley Savings and Loan (the “Bank”), and Naugatuck Valley Mortgage Servicing Corporation, a wholly owned subsidiary of the Bank. The consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information and with the instructions to SEC Form 10-Q. Accordingly, they do not include all the information and footnotes required by GAAP for complete financial statements. All significant intercompany accounts and transactions have been eliminated in the consolidation. These financial statements reflect, in the opinion of Management, all adjustments, consisting only of normal recurring adjustments, necessary for a fair presentation of the Company’s financial position and the results of its operations and its cash flows for the periods presented. Operating results for the three months ended March 31, 2007 are not necessarily indicative of the results that may be expected for the year ending December 31, 2007. These financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s 2006 Annual Report to Stockholders.The year-end condensed balance sheet data was derived from audited financial statements, but does not include all disclosures required by GAAP. NOTE 2 - EARNINGS PER SHARE Basic net income per common share is calculated by dividing the net income available to common stockholders by the weighted-average number of common shares outstanding during the period. Diluted net income per common share is computed in a manner similar to basic net income per common share except that the weighted-average number of common shares outstanding is increased to include the incremental common shares (as computed using the treasury stock method) that would have been outstanding if all potentially dilutive common stock equivalents were issued during the period. The Company's common stock equivalents relate solely to stock option and restricted stock awards. Anti-dilutive shares are common stock equivalents with weighted-average exercise prices in excess of the weighted-average market value for the periods presented.The Company had no anti-dilutive common shares outstanding for the three months ended March 31, 2007. For the three months ended March 31, 2006, anti-dilutive options excluded from the calculations totaled 358,380 options (with an exercise price of $11.10).Unallocated common shares held by the ESOP are not included in the weighted-average number of common shares outstanding for purposes of calculating either basic or diluted net income per common share. Three Months Ended March 31, 2007 2006 (Dollars in thousands,except share data) Net income $ 274 $ 470 Weighted-average common shares outstanding: Basic 7,184,811 7,331,084 Effect of dilutive stock options and restrictive stock awards 40,250 - Diluted 7,225,061 7,331,084 Net income per common share: Basic $ 0.04 $ 0.06 Diluted $ 0.04 $ 0.06 Table of Contents 6 NOTE 3 - COMPREHENSIVE INCOME Statement of Financial Accounting Standards ("SFAS") No. 130, "Reporting Comprehensive Income," establishes standards for disclosure of comprehensive income, which includes net income and any changes in equity from non-owner sources that are not recorded in the income statement (such as changes in the net unrealized gain/loss on available-for-sale securities). The purpose of reporting comprehensive income is to report a measure of all changes in equity that result from recognized transactions and other economic events of the period other than transactions with owners in their capacity as owners. The Company’s sole source of other comprehensive income is the net unrealized gain (loss) on its available-for-sale securities. Three Months Ended March 31, 2007 2006 Net income $ 274 $ 470 Net unrealized gain (loss) on securities available for sale during the period, net of tax 82 (142 ) Total Comprehensive Income $ 356 $ 328 NOTE 4 - CRITICAL ACCOUNTING POLICIES The Company considers accounting policies involving significant judgments and assumptions by management that have, or could have, a material impact on the carrying value of certain assets or on income to be critical accounting policies.The Company considers the following to be critical accounting policies:allowance for loan losses and deferred income taxes. Allowance for Loan Losses.Determining the amount of the allowance for loan losses necessarily involves a high degree of judgment.Management reviews the level of the allowance on a quarterly basis, at a minimum, and establishes the provision for loan losses based on the composition of the loan portfolio, delinquency levels, loss experience, economic conditions, and other factors related to the collectibility of the loan portfolio. Although the Company believes that it uses the best information available to establish the allowance for loan losses, future additions to the allowance may be necessary based on estimates that are susceptible to change as a result of changes in economic conditions and other factors.The Company engages an independent review of its commercial loan portfolio annually and adjusts its loan ratings based upon this review.In addition, the Company’s regulatory authorities, as an integral part of their examination process, periodically review the Company’s allowance for loan losses.Such an agency may require the Company to recognize adjustments to the allowance based on its judgments about information available to it at the time of its examination. Deferred Income Taxes.The Company uses the asset and liability method of accounting for income taxes.Under this method, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases.If current available information raises doubt as to the realization of the deferred tax assets, a valuation allowance is established.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.The Company exercises significant judgment in evaluating the amount and timing of recognition of the resulting tax liabilities and assets, including projections of future taxable income.These judgments and estimates are reviewed continually as regulatory and business factors change. Table of Contents 7 NOTE 5 - EQUITY INCENTIVE PLAN At the annual meeting of stockholders on May 5, 2005, stockholders of the Company approved the Naugatuck Valley Financial Corporation 2005 Equity Incentive Plan (the “Incentive Plan”).Under the Incentive Plan, the Company may grant up to 372,614 stock options and 149,045 shares of restricted stock to its employees, officers and directors for an aggregate amount of up to 521,659 shares of the Company’s common stock for issuance upon the grant or exercise of awards.Both incentive stock options and non-statutory stock options may be granted under the Incentive Plan. On July 26, 2005, the Company awarded 354,580 options to purchase the Company’s common stock and 139,712 shares of restricted stock.Stock option awards were granted with an exercise price equal to the market price of the Company’s stock at the date of grant ($11.10 per share) with a maximum term of ten years.On March 21, 2006, the Company awarded an additional 6,500 options to purchase the Company’s common stock and 1,500 additional shares of restricted stock.These additional stock option awards were granted with an exercise price equal to those granted on July 26, 2005 ($11.10 which was higher than the market price of $10.56 on March 21, 2006) with a maximum term of ten years.On March 20, 2007, the Company awarded an additional 7,500 options to purchase the Company’s common stock and 2,000 additional shares of restricted stock.These additional stock option awards were granted with an exercise price equal to the market price of the Company’s stock at the date of grant ($12.49 per share) with a maximum term of ten years.Both stock options and restricted stock awards vest at 20% per year beginning on the first anniversary of the date of grant. Stock options and restricted stock awards are considered common stock equivalents for the purpose of computing earnings per share on a diluted basis. The Company adopted Financial Accounting Standards Board’s SFAS No.123(R), “Share Based Payment”, beginning with the period ended September 30, 2005.In accordance with Statement No.123 (R), the Company is recording share-based compensation expense related to outstanding stock option and restricted stock awards based upon the fair value at the date of grant over the vesting period of such awards on a straight-line basis.The fair value of each restricted stock allocation, based on the market price at the date of grant, is recorded to unearned stock awards.Compensation expenses related to unearned restricted shares are amortized to compensation, taxes and benefits expense over the vesting period of the restricted stock awards.The Company recorded share-based compensation expense of $116,487 for the three months ended March 31, 2007, compared with $109,376 for the three months ended March 31, 2006, in connection with the stock option and restricted stock awards. The fair value of each stock option award is estimated on the date of grant using the Black-Scholes option pricing method which includes several assumptions such as volatility, expected dividends, expected term and risk-free rate for each stock option award.In determining the expected term of the option awards, the Company elected to follow the simplified method as permitted by the SEC Staff Accounting Bulletin 107, which was issued to provide guidance on the implementation of SFAS 123(R). Under this method, the Company has estimated the expected term of the options as being equal to the average of the vesting term plus the original contractual term. The Company estimated its volatility using the historical volatility of other, similar companies during a period of time equal to the expected life of the options. The risk-free rate for the periods within the contractual life of the options is based upon the U.S. Treasury yield curve in effect at the time of grant.Assumptions used to determine the weighted-average fair value of stock options granted were as follows: March 20, March 21, July 26, Grant date 2007 2006 2005 Dividend yield 1.60 % 1.89 % 1.44 % Expected volatility 10.49 % 11.20 % 11.47 % Risk-free rate 4.48 % 4.61 % 4.18 % Expected life in years 6.5 6.5 6.5 Weighted average fair value of options at grant date $ 2.55 $ 2.25 $ 2.47 Table of Contents 8 NOTE 6 - DIVIDENDS On January 16, 2007, the Company's Board of Directors declared a cash dividend of $0.05 per outstanding common share, which was paid on March 1, 2007, to stockholders of record as of the close of business on February 5, 2007. Naugatuck Valley Mutual Holding Company, the Company's mutual holding company parent, waived receipt of its dividend upon non-objection from the Office of Thrift Supervision ("OTS"). NOTE 7 – RECENT ACCOUNTING PRONOUNCEMENTS The Company adopted FASB Statement No.156 (SFAS No.156), “Accounting for Servicing of Financial Assets – an amendment of FASB Statement No.140,” effective January1, 2007. SFAS No. 156 requires that all separately recognized servicing rights be initially measured at fair value, if practicable. For each class of separately recognized servicing assets and liabilities, the Company must choose to report servicing assets and liabilities either at 1) fair value or 2) amortized cost (amortized cost is consistent with how the Company has historically recognized servicing rights). Under the fair value approach, servicing assets and liabilities will be recorded at fair value at each reporting date with changes in fair value recorded in earnings in the period in which the changes occur. Under the amortized cost method, servicing assets and liabilities are amortized in proportion to and over the period of estimated net servicing income or net servicing loss and are assessed for impairment based on fair value at each reporting date. The adoption of SFAS No.156 did not have a material impact on the Consolidated Financial Statements of the Company. At March31, 2007, the Company had no servicing assets recorded in the Consolidated Financial Statements. The Company adopted the provisions of FIN 48, “Accounting for Uncertainty in Income Taxes – an interpretation of FASB Statement No.109,” effective January1, 2007. FIN 48 prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. This interpretation also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure, and transition. The Company does not anticipate any changes in its current accounting policies associated with the adoption of FIN 48. The adoption of FIN 48 did not have a material financial impact on the consolidated financial statements of the Company. The Company adopted EITF Issue No.06-5, “Accounting for Purchases of Life Insurance – Determining the Amount That Could Be Realized in Accordance with FASB Technical Bulletin No.85-4,” effective January1, 2007. EITF Issue No.06-5 includes various considerations regarding what should be included in the determination of the amount that could be realized under the insurance contracts. The adoption of EITF 06-5 did not have a material impact on the financial statements of the Company. In July of 2006, the Emerging Issues Task Force (“EITF”) of FASB issued a draft abstract for EITF Issue No.06-4, “Accounting for Deferred Compensation and Postretirement Benefit Aspects of Endorsement Split-Dollar Life Insurance Arrangements.” The EITF reached a consensus that for an endorsement split-dollar life insurance arrangement within the scope of this Issue, an employer should recognize a liability for future benefits. The Company has purchased bank-owned life insurance on certain of its employees. The cash surrender value of these policies is carried as an asset on the consolidated statements of financial condition in other assets, and the present value of the projected liability is included in other liabilities. Some of these life insurance policies are generally subject to endorsement split-dollar life insurance arrangements. These arrangements were designed to provide a pre-and postretirement benefit for certain officers of the Company and its subsidiaries. The Company is required to apply EITF Issue No.06-4 beginning January1, 2008, and does not expect the effect the implementation of EITF Issue No.06-4 to have a material effect on its consolidated financial statements. In September of 2006, the FASB issued Statement No.157 (SFAS No.157), “Fair Value Measurements.” This statement defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements. The Company is required to apply SFAS No.157 beginning January1, 2008, and is currently evaluating the effect the implementation of SFAS No.157 will have on its consolidated financial statements. Table of Contents 9 In February of 2007, the FASB issued Statement No.159 (SFAS No.159), “The Fair Value Option for Financial Assets and Financial Liabilities –
